Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the third division of this court in Camera Specialty Company, Inc. v. United States, 39 Cust. Ct. 328, Abstract 60940, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to below, as follows:
1. Said merchandise consists of cameras and leather carrying cases which, pursuant to the principal [sic] set forth in the case of John P. Herber & Co., Inc. v. United States, C. D. 1519, are subject to appraisment [sic] separately according to the value of each class of articles.
2. At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was at the unit price of $10.15 per camera and $1.50 per leather carrying case, in United States currency, less the proportionate deductions from said unit prices and additions thereto for non dutiable and dutiable charges as invoiced. The foreign value of such or similar merchandise is no higher.
3. The instant stipulation and remand is limited to that merchandise contained in cases marked GW 610 to GW 629 entered under cover of Warehouse Entry No. 10266 dated October 14, 1953.
4. The instant remand may be deemed submitted for decision upon this stipulation.
*622On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the cameras and leather carrying cases in the cases marked GW 610 to GW 629, on the invoice covered by the entry involved herein, as hereinabove identified, and that such statutory value is $10.15 per camera and $1.50 per leather carrying case, United States currency, less the proportionate deductions from said unit prices and additions thereto for nondutiable and dutiable charges, as invoiced, and I so hold. Judgment will be rendered accordingly.